Filed 9/10/20
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                           DIVISION SIX


THE PEOPLE,                           2d Crim. No. B303298
                                   (Super. Ct. No. 2018033279)
     Plaintiff and Respondent,          (Ventura County)

v.

ROBERT ANTHONY
CHAVEZ,

     Defendant and Appellant.


       Does Penal Code1 section 1538.5 require the trial court to
hold an evidentiary hearing when the defendant’s stated issue to
be decided is not relevant to the motion to suppress? The answer
is no. The order denying the motion to suppress is affirmed.
                               FACTS
       Robert Anthony Chavez was charged with misdemeanor
resisting, obstructing, or delaying a peace officer in violation of
section 148, subdivision (a)(1). Chavez moved to suppress all
tangible and intangible evidence pursuant to section 1538.5 on
the ground that his initial detention was unlawful.

       All statutory references are to the Penal Code unless
        1

otherwise indicated.
       The People asked the trial court to deny the motion without
a hearing. The People reasoned that even assuming the initial
detention was unlawful, it would not be a basis for suppressing
evidence of a violation of section 148, subdivision (a)(1). The
court agreed, and denied the motion without a hearing.
       Chavez appealed to the appellate division of the superior
court. The appellate division reversed. The court held that
section 1538.5 always requires an evidentiary hearing absent a
stipulation of facts. (Citing People v. Johnson (2006) 38 Cal. 4th
717, 728.) The court ordered its opinion published. We ordered
the appeal transferred.
                            DISCUSSION
       Section 1538.5, subdivision (c)(1) provides, “Whenever a
search or seizure motion is made in the superior court as
provided in this section, the judge or magistrate shall receive
evidence on any issue of fact necessary to determine the motion.”
       The People argue that here there is no issue of fact
necessary to determine the motion. They cite In re Richard G.
(2009) 173 Cal. App. 4th 1252, 1262 (Richard G.) for the
proposition that the exclusionary rule does not apply to a new
and distinct crime, even if it occurred during or immediately after
an unlawful detention.
       In Richard G., police officers received a radio call that two
males outside a residence were causing a disturbance. The
officers saw two males fitting the description given in the radio
dispatch walking near a park. The officers ordered the males to
stop and sit on the ground. The defendant refused and
threatened the officers. One of the officers grabbed the defendant
to place him in a control hold. The defendant resisted and




                                 2
punched the officer. The defendant was charged with a violation
of section 148, subdivision (a)(1).
       The defendant moved to suppress his statements and
conduct during the detention on the theory that the detention
was unlawful. The trial court denied the motion. We affirmed,
stating: “An individual’s decision to commit a new and distinct
crime, even if made during or immediately after an unlawful
detention, is an intervening act sufficient to purge the ‘taint’ of a
theoretically illegal detention . . . [T]he defendant’s new criminal
behavior breaks the causal link between any constitutional
violation and evidence of the new crime.” (Richard G., supra, 173
Cal.App.4th at p. 1262.)
       At oral argument on the suppression motion, Chavez
asserted that the issue was the lawfulness of the initial police
contact with Chavez. But the lawfulness of the initial contact is
irrelevant to the suppression of evidence under the circumstances
here. Only relevant evidence is admissible. (Evid. Code, § 350.)
Section 1538.5, subdivision (c)(1) requires the trial court to
receive evidence on “any issue of fact necessary to determine the
motion.” The lawfulness of the initial contact is not an issue of
fact necessary for a determination of the motion.
       Chavez distinguishes Richard G. and similar cases on the
ground that in each case the defendant had an evidentiary
hearing on his motion to suppress. But the question whether an
evidentiary hearing was required was not considered in any of
those cases. A case is not authority for propositions not
considered. (People v. Hatt (2018) 20 Cal. App. 5th 321, 326.)
Similarly, in People v. Johnson, supra, 38 Cal.4th at page 728, a
case relied on by the appellate panel, the question was whether
the People could proceed at a section 1538.5 hearing by affidavits.




                                 3
There was no question whether an evidentiary hearing was
required.
      Here, Chavez was not entitled to such hearing. The trial
court properly rejected his argument that he was entitled to an
evidentiary hearing on any issue. The language of section 1538.5
limits the scope of such a hearing.
                           DISPOSITION
      The order denying the motion to suppress is affirmed.
      CERTIFIED FOR PUBLICATION.




                                   GILBERT, P. J.


We concur:



             PERREN, J.



             TANGEMAN, J.




                               4
                   Ronda J. McKaig, Judge

              Superior Court County of Ventura

               ______________________________


     Todd W. Howeth, Public Defender, and Michael C.
McMahon, Deputy Public Defender, for Defendant and Appellant.
      Gregory Totten, District Attorney, and Thomas Frye,
Deputy District Attorney, for Plaintiff and Respondent.